998 So. 2d 1168 (2008)
Dexter L. THOMAS, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D08-2139.
District Court of Appeal of Florida, First District.
December 16, 2008.
Rehearing Denied January 28, 2009.
Dexter L. Thomas, pro se, Appellant.
Bill McCollum, Attorney General, and Jason Lee White, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Because the petition filed below was dismissed on procedural grounds, this case is hereby converted to an appeal. Green v. Moore, 777 So. 2d 425 (Fla. 1st DCA 2000). The ruling of the circuit court is AFFIRMED.
BROWNING, C.J., WOLF and BENTON, JJ., concur.